DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2019/0098618).
Regarding claim 1, Lee discloses a method, performed by a first network entity, in a wireless communication system, the method comprising,
receiving, from a user equipment (UE), a registration request comprising network slice selection assistance information (NSSAI) (Fig. 5, step 501; p. [0124]; in operation 501, the AMF (i.e., first network entity) receives a registration request from the UE including NSSAI information);
transmitting, to a second network entity, a request for subscription information of the UE, based on the registration request (Fig. 5, step 505; p. [0126]; in operation 505, the AMF sends a subscription check request to the UDM (i.e., second network entity)); and
in response to receiving a response comprising the subscription information (Fig. 5, step 509; p. [0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI), selecting a third network entity to which the first network entity is to be changed for processing the registration request for the UE or for allowing a slice for the UE (Fig. 5,. Step 517; p. [0129]-[0132]; an NSI is requested based on the accepted NSSAI received on the subscription check response, if the NSSF detects a more appropriate AMF capable of providing the NSI, the NSSF provides information about the new AMF (i.e., third network entity); the AMF that receives the initial registration request, redirects the request to the target/new AMF – p. [0144]).
Regarding claim 3, Lee discloses the method of claim 1, wherein each of the first network entity and the third network entity is an access and mobility management function (AMF) entity (Fig. 5, see AMF and new AMF), and the second network entity is a user data management (UDM) entity (Fig. 5, see UDM).
Regarding claim 4, Lee discloses the method of claim 1, wherein the response comprises information on at least one slice related to the NSSAI (Fig. 5, step 509; p. [0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI).
Regarding claim 5, Lee discloses a first network entity (Fig. 5, first AMF) in a wireless communication system, the first network entity comprising;
a transceiver, and at least one processor connected with the transceiver (transceiver and processor are inherent in an AMF given that Lee shows a process that requires a processor and transceiver for transmitting the messages between network elements) and configured to:
receive, from a user equipment (UE), a registration request comprising network slice selection assistance information (NSSAI) (Fig. 5, step 501; p. [0124]; in operation 501, the AMF (i.e., first network entity) receives a registration request from the UE including NSSAI information),
transmit, to a second network entity, a request for subscription information of the UE, based on the registration request (Fig. 5, step 505; p. [0126]; in operation 505, the AMF sends a subscription check request to the UDM (i.e., second network entity)), and
in response to receiving a response comprising the subscription information (Fig. 5, step 509; p. [0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI), select a third network entity to which the first network entity is to be changed for processing the registration request for the UE or for allowing a slice for the UE (Fig. 5,. Step 517; p. [0129]-[0132]; an NSI is requested based on the accepted NSSAI received on the subscription check response, if the NSSF detects a more appropriate AMF capable of providing the NSI, the NSSF provides information about the new AMF (i.e., third network entity); the AMF that receives the initial registration request, redirects the request to the target/new AMF – p. [0144]).
Regarding claim 7, Lee discloses the first network entity of clam 5, wherein each of the first network entity and the third network entity is an access and mobility management function (AMF) entity (Fig. 5, see AMF and new AMF), and the second network entity is a user data management (UDM) entity (Fig. 5, see UDM).
Regarding claim 8, Lee discloses the first network entity of claim 5, wherein the response comprises information on at least one slice related to the NSSAI  (Fig. 5, step 509; p. [0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI).
Regarding claim 9, Lee discloses a method, performed by a second network entity, in a wireless communication system, the method comprising,
receiving, from a first network entity, a request for subscription information of a user equipment UE, based on a registration request comprising network slice selection assistance information (NSSAI) (Fig. 5, step 505; p. [0126]; in operation 505, the UDM (i.e., second network entity) receives a subscription check request from the AMF (i.e., first network entity) based on the received registration request from the UE – p. [0124]);
determining slice status information based on the NSSAI (p. [0127]; the UDM checks whether the UE is allowed to use (i.e., slice status) a requested network slice instance NSI based on the NSSAI) and
transmitting, to the first network entity, a response comprising the subscription information based on the slice status information (Fig. 5, step 509; p. [0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI),
wherein based on the response, the first network entity is changed to a third network entity for processing the registration request for the UE, and a slice allowed for the UE is selected (Fig. 5,. Step 517; p. [0129]-[0132]; an NSI is requested based on the accepted NSSAI received on the subscription check response, if the NSSF detects a more appropriate AMF capable of providing the NSI, the NSSF provides information about the new AMF (i.e., third network entity); the AMF that receives the initial registration request, redirects the request to the target/new AMF – p. [0144]).
Regarding claim 11, Lee discloses the method of claim 9, wherein each of the first network entity and the third network entity is an access and mobility management function (AMF) entity (Fig. 5, see AMF and new AMF), and the second network entity is a user data management (L1DM) entity (Fig. 5, see UDM).
Regarding claim 12, Lee discloses the method of claim 9, wherein the response comprises information on at least one slice related to the NSSAI (Fig. 5, step 509; p. [0127]-[0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI).
Regarding claim 13, Lee discloses a second network entity (Fig. 5, i.e. UDM) in a wireless communication system, the second network entity comprising:
a transceiver, and at least one processor connected with the transceiver (transceiver and processor are inherent in an UDM given that Lee shows a process that requires a processor and transceiver for transmitting the messages between network elements) and configured to:
receive, from a first network entity, a request for subscription information of a user equipment (UE), based on a registration request comprising network slice selection assistance information (NSSAI) (Fig. 5, step 505; p. [0126]; in operation 505, the UDM (i.e., second network entity) receives a subscription check request from the AMF (i.e., first network entity) based on the received registration request from the UE – p. [0124]),
determine slice status information based on the NSSAI (p. [0127]; the UDM checks whether the UE is allowed to use (i.e., slice status) a requested network slice instance NSI based on the NSSAI) and
transmit, to the first network entity, a response comprising the subscription information based on the slice status information (Fig. 5, step 509; p. [0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI),
wherein based on the response, the first network entity is changed to a third network entity for processing the registration request for the UE, and a slice allowed for the UE is selected (Fig. 5,. Step 517; p. [0129]-[0132]; an NSI is requested based on the accepted NSSAI received on the subscription check response, if the NSSF detects a more appropriate AMF capable of providing the NSI, the NSSF provides information about the new AMF (i.e., third network entity); the AMF that receives the initial registration request, redirects the request to the target/new AMF – p. [0144]).
Regarding claim 15, Lee discloses the second network entity of claim 13, wherein each of the first network entity and the third network entity is an access and mobility management function (AMF) entity (Fig. 5, see AMF and new AMF), and the second network entity is a user data management (UDM) entity (Fig. 5, see UDM).
Regarding claim 16, Lee discloses the second network entity of claum 13, wherein the response comprises information on at least one slice related to the NSSAI (Fig. 5, step 509; p. [0127]-[0128]; UDM sends a subscription check response to the AMF with the accepted NSSAI).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. in view of YIN et al. (US 2021/0112620).
Regarding claim 2, Lee discloses the method of claim 1, but does not particularly disclose wherein a registration request, comprising information on the slice allowed for the UE, is transmitted by the third network entity, to the second network entity.
However, Yin teaches wherein a registration request, comprising information on the slice allowed for the UE, is transmitted by the third network entity, to the second network entity (p. [0377]; the target AMF (i.e., third network entity) sends registration request to the UDM network element (i.e., second network entity) to notify the UDM that the terminal registers with the target AMF). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Yin, in order to notify the second network element (UDM) that the terminal registers with the third network entity (i.e., new/target AMF).
Regarding claim 6, Lee discloses the first network entry of claim 5, but does not particularly disclose wherein a registration request comprising information on the slice allowed for the UE, is transmitted by the third network entity, to the second network entity.
However, Yin teaches wherein a registration request comprising information on the slice allowed for the UE, is transmitted by the third network entity, to the second network entity (p. [0377]; the target AMF (i.e., third network entity) sends registration request to the UDM network element (i.e., second network entity) to notify the UDM that the terminal registers with the target AMF). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Yin, in order to notify the second network element (UDM) that the terminal registers with the third network entity (i.e., new/target AMF).
Regarding claim 10, Lee discloses the method of claim 9, but does not particularly disclose further comprising receiving, from the third network entity, a registration request comprising information on the slice allowed for the UE.
However, Yin teaches further comprising receiving, from the third network entity, a registration request comprising information on the slice allowed for the UE (p. [0377]; the target AMF (i.e., third network entity) sends registration request to the UDM network element (i.e., second network entity) to notify the UDM that the terminal registers with the target AMF). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Yin, in order to notify the second network element (UDM) that the terminal registers with the third network entity (i.e., new/target AMF).
Regarding claim 14, Lee discloses the second network entity of claim 13, but does not particularly disclose wherein the at least one processor is further configured to receive, from the third network entity, a registration request comprising information on the slice allowed for the UE.
However, Yin teaches wherein the at least one processor is further configured to receive, from the third network entity, a registration request comprising information on the slice allowed for the UE (p. [0377]; the target AMF (i.e., third network entity) sends registration request to the UDM network element (i.e., second network entity) to notify the UDM that the terminal registers with the target AMF). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Yin, in order to notify the second network element (UDM) that the terminal registers with the third network entity (i.e., new/target AMF).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643